DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
	Claims 3-6, 10, 12-15, 17-23, 25-40, 42, 45, 47-51 and 54-59 are cancelled.  Claims 1, 2, 7-9, 11, 16, 24, 41, 43, 44, 46, 52-53 and 60-67 are pending.  Claims 1, 2, 7-9, 11, 16, 24, 41, 43, 44, 46, 52 are withdrawn.  Claims 53 and 60-67 are under examination on the merits.  

Objections and Rejections Withdrawn
	The objections over claims 17 and 57-59 are withdrawn per applicant’s cancellation of these claims. 
	The objections over claim 53 is withdrawn per applicant’s amendments to the item lettering and Roman numerals in the claim.
	The objection over claim 65 is withdrawn as applicant corrected the spelling of ceramides in the claim.  
	The rejection under USC 112(a) for scope of enablement of claims 58 and 59 is withdrawn as applicant has cancelled these claims.  Applicant has added functional language toward increased protein concentration and increased protein complexity into claim 53 by 
	The rejection under USC 112(b) over claim 53 and over claims 54-62 for antecedent basis of “the at least one cell type" is withdrawn per applicant’s amendments to claim 53.
	The rejection under USC 112(b) over claims 53, 55 and 56 and over claims 54, and 57-62 for the recitation of “present in the total protein of the sterile conditioned supernatant” is withdrawn per applicant’s amendments.  
	The rejection under USC 112(b) over claim 63 for being dependent on a cancelled claim is withdrawn per applicant’s amendments.  
	The rejection under USC 112(b) over claims 64, 66 and 67 for lack of antecedent basis is withdrawn per applicant’s amendments.  
	The rejection under USC 112(b) over claim 65 for lack of antecedent basis is withdrawn per applicant’s amendments.  
The rejection under USC 112(b) over claim 67 for lack of antecedent basis is withdrawn per applicant’s amendments.  
	The rejection under USC 101 is withdrawn as applicant has amended the claim with further defining product-by-process limitations in a manner where the resulting composition would have markedly different characteristics than that found in nature.  Although the supernatant will have proteins and other cellular molecules that are natural, it will also contain items from the medium that the cells were co-cultured in.  These include items like polyvinyl alcohol and monothioglycerol and particular concentrations of different fatty acids and other components of a lipid concentrate.  Additionally, the processing leads to a concentrated 
	The rejection under USC 103 over Chang and Elefanty is withdrawn per applicant’s amendments and arguments.  
The rejection under USC 103 over Chang, Elefanty and Ludlow is withdrawn per applicant’s amendments and arguments.  
The rejection under USC 103 over You et al., Palladino et al. and Jiabo is withdrawn per applicant’s amendments and arguments.  
As these rejections were withdrawn, the arguments toward these rejections are now moot.  

New Rejections – As Necessitated by Amendments to the Claims
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 53 and 60-67 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 53 is vague and indefinite for the recitations of “compared to a control” in the fifth and last line of the claim as it is not clear what the control for comparison is since “a control” 
	Claims 60-67 are rejected as being dependent on an indefinite claim.  
	Claim 53 is vague and indefinite for the placement of “wherein the conditioned supernatant is the composition comprising components of amniotic fluid” in part (d) of the claim. Earlier in the claim, it is indicated that “the composition having (comprising) components of amniotic fluid is a conditioned supernatant that comprises both increased protein concentration and increased protein complexity compared to a control, and is produced by a process comprising…..”, which appears to suggest that the composition comprising components of amniotic fluid is made after completing the process involves all steps (a)-(e), however, the presence of the limitation in part (d) seems to suggest it might be considered this after steps (a)-(d) are performed.  As applicant also mentions “obtain a conditioned supernatant” in step (b), it may also be considered that only steps (a)-(b) are needed to make “the conditioned supernatant”.  It is noted that applicant indicates at the end of the claim that “the composition comprising components of amniotic fluid is the conditioned supernatant”, and thus, the lack of clarity of when the conditioned supernatant is provided makes it unclear what the composition comprising components of amniotic fluid is made up of (e.g. is it allowed to have large molecules and debris, is it allowed to be non-sterile, is it allowed to be unconcentrated).  Applicant may consider 
	Claims 60-67 are rejected for being dependent on an indefinite claim.  
Claim 60 recites the limitation "the propagated cells are amniotic stem cells" now in dependence to claim 53 after amendment without a prior recitation of “propagated cells”.  In one interpretation, the propagated cells might be the co-culture of the AECs and AFCs, but in another interpretation, there may be additionally cell types present since claim 53 does not limit the cell types to only AECs and AFCs.  It would be difficult to assume that “the propagated cells” are AECs, AFCs, AECs and AFCs, another cell type that may be present or other combinations of cell types.  There is insufficient antecedent basis for this limitation in the claim.  Applicant may amend claim 60 to say “wherein the majority of the co-cultured AECs and AFCs are amniotic stem cells.” if this is what applicant means to say.  
	Claim 61 is indefinite for being dependent on a cancelled claim.  Thus, it is unclear how to determine what other limitations the claim may have as it could be dependent on any of the remaining claims.  For the purpose of compact prosecution, the examiner will read the claim as being dependent on claim 53. 

Maintained Rejection – Modified As Necessitated by Amendments
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 53 and 60-67 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 7-9, 17-18, 23, 26-27, 33, 36, 38, and 40 of copending Application No. 16/288,809 (reference application, issue fee is not yet paid). Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set provides for a composition with a component from amniotic fluid cells and amniotic epithelial cells along with other components like vitamin B3, tocopherol and others.  ‘809 also provides for topical formulations.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
		       
Advisory Notice on Allowable Subject Matter
	If applicant properly addresses the 112(b) rejections that had been incorporated during amendment and files the appropriate terminal disclaimer to obviate the obviousness-type double patenting rejection, applicant will have allowable claims.  Applicant’s amendments put the claims in scope with data in the specification that show that a different type of supernatant with different type of protein profile (increased protein concentration and increased protein complexity) is created after the co-culturing and other steps provided for the product-by-process limitations.  Use of another media for co-culture or culturing of the cell types separately was not able to produce the same results.  The data that applicant considered inventive involved the co-culture of amniotic epithelial cells and amniotic fluid cells in a media that is defined in the specification and now in claim 53 (see examples and drawings of the 
	Applicant may file an after final response to file the terminal disclaimer and to fix the claims for new 112(b) issues created due to amendment of the claims.  If applicant would like rejoinder of withdrawn method claims, the claims need to be provided in scope with the formulation that is considered allowable.  Applicant also has the option of cancelling the withdrawn claims.  Note that the withdrawn claims were not previously examined and none are currently in scope with the product now recited in claim 53.  
Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK V STEVENS/Primary Examiner, Art Unit 1613